Citation Nr: 1109151	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of low back strain with degenerative changes and degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1971 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In May 2009 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  In July 2009, the Board remanded the case for further development.  The case has now been returned to the Board.  

During his November 2009 VA examination, the Veteran reported that he was unable to work mainly due to his back and had left his employment following hip surgery.  The Board notes that the Veteran is service-connected for multiple disabilities, including his left hip.  A review of the record reveals that the issue of TDIU still has not been adjudicated.  As this matter still has not yet been considered, it is referred to the RO for appropriate action.  

During the December 2006 VA examination, the Veteran stated that his current erectile dysfunction was secondary to his back.  It appears that the Veteran is raising a claim of entitlement to service connection for erectile dysfunction, claimed as secondary to his low back disability.  That issue, which has not been adjudicated, is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic lumbosacral strain is not productive of forward flexion of the thoracolumbar spine that is 30 degrees or less. 

2.  The Veteran's low back disability is not manifested by incapacitating episodes of intervertebral disc disease requiring bed rest prescribed by a physician, and is also not productive of associated neurological abnormalities including bowel or bladder impairment at any time during the appeal period.  


CONCLUSIONS OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's residuals of low back strain with degenerative changes and degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.25, 4.71a, Diagnostic Codes 5003, 5235-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in January 2007 the RO continued the 20 percent disability rating for residuals of low back strain with degenerative changes and degenerative disc disease of the lumbar spine.  The Veteran has appealed.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

The Board notes that the Veteran's low back disability is rated under Diagnostic Code 5010-5293.  Diagnostic Code 5010 explicitly directs that arthritis due to arthritis rated under this code provision be evaluated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The rating criteria for degenerative arthritis are outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (as in effect before and after September 2003).  Thus, the hyphenated code is intended to show that the Veteran's disability includes symptoms of arthritis due to trauma (Diagnostic Code 5010) and limitation of motion of the lumbar spine (Diagnostic Code 5292).  However, the applicable rating criteria for back disorders, found at 38 C.F.R. § 4.71a, were amended effective September 2003.  As the claim for an increased rating was filed in October 2006, the criteria set forth in Diagnostic Code 5293 are not for application.  Currently, Diagnostic Code 5242 is applicable to degenerative joint disease of the spine.  

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbular spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation may be assigned where there is evidence of unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010) (the General Rating Formula for Diseases and Injuries of the Spine are used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

The schedule also includes criteria for evaluation of nerve injuries.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

The rating schedule also includes criteria for evaluating intervertebral disc disease.  Effective September 23, 2002, a 20 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a rating of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  Finally, a rating of 60 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from September 23, 2002).  

Effective September 26, 2003, the rating criteria for intervertebral disc syndrome remained the same but a notation was added indicating that the disorder could be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  See 68 Fed. Reg. 51454 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from September 26, 2003). 

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

The schedule also provides for compensation for arthritis due to trauma and substantiated by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  A 10 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, and a 20 percent rating is appropriate upon x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA medical records include MRIs taken of the lower back dated in June and July 2006 that revealed mild vertebral endplates cupping that could have been a sign of osteopenia.  An MRI taken in July 2007 showed degenerative disc dessication at the L5-S1 level, small disc protrusion with a posterior annular tear at L3-L4 resulting in minimal compression upon the left anterolateral surface of the sac, and annular bulging at L4-L5 and L5-S1 resulting in mild compression upon the anterior surface of the thecal sac.  There was also mild degenerative stenosis at L3-L4 through L5-S1.  

In December 2006 the Veteran was accorded a compensation and pension (C&P) spine examination.  During the examination the Veteran reported that he had lower lumbar midline pain that radiated into the left groin and anterior thigh.  He denied numbness and acute incapacitating episodes in the past 12 months requiring physician prescribed bed rest.  He reported erectile dysfunction which he attributed to his low back.  Physical examination revealed lumbar flexion to 75 degrees without pain and to 90 degrees with pain.  Extension was to 30 degrees with pain at the end-of-range, right lateral flexion was to 25 degrees with pain at the end-of-range, left lateral flexion was to 30 degrees with pain at the end-of-range, and rotation was to 45 degrees in both directions with pain at the end-of-range.  After repetitive use flexion was limited to 75 degrees due to pain.  Straight leg raises were negative bilaterally.  Neurological examination revealed motor strength, tone, and light touch sensation were normal in both lower extremities.  Deep tendon reflexes were 2+ in all four extremities.  His gait was normal.  X-rays taken in June 2006 were normal but showed the Veteran had severe degenerative joint disease of the left hip.  A lumbar MRI taken in October 2000 showed very minor spondylotic changes without disc herniations.  Diagnoses were lumbar strain and degenerative joint disease of the left hip.  The examiner opined that the Veteran's degenerative joint disease of the left hip was likely responsible for the Veteran's left lower extremity complaints.  

The Veteran was accorded another C&P spine examination in December 2007.  During the examination the Veteran reported that he experienced daily low back pain that radiated down his left leg to his knee.  He reported that he suffered flare-ups, which were activity related.  He stated that they could last up to one day and required him to rest and take medication.  He stated that in the past 12 months he has not suffered any incapacitating episodes of back pain.  He used a cane entering the examination area.  Physical examination revealed flexion to 40 degrees, extension to 10 degrees, lateral flexion to 10 degrees, and rotation to 5 degrees bilaterally.  The examiner noted that all motion appeared painful but not additionally limited following repetitive use.  Straight leg raises on the right were 60 degrees and pain free, on the left was 45 degrees associated with low back pain.  He had decreased motor strength in both flexion and extension at the left knee but sensory examination of the lower extremities appeared normal.  Knee jerks and ankle jerks were 2+ and equal bilaterally.  His gait was markedly limited with a severe limp on the left.  He could stand on his tiptoes briefly but could not stand on a single foot or walk on his heels.  An MRI of the lumbar spine taken in July 2007 showed disc herniations from L3-S1 with degenerative stenosis of the root canals right greater than left.  Diagnosis was degenerative disc disease of the lumbar spine with clinical evidence of radiculopathy in the lower left extremity.  The examiner opined that it is more likely than not that the Veteran's severe asymmetric hip arthritis was associated with his low back pain and radiculopathy.  His rationale was the asymmetrical nature of his symptoms accompanied by severe gait limitation on the left leg with evidence of radiculopathy on the clinical examination.  

The Veteran was accorded a C&P peripheral nerves examination in January 2008.  An MRI taken in July 2007 showed osteoarthritis of the spine consistent with the Veteran's age and a small disc protrusion with annular tear at L3-L4.  There were no nerve root compressions.  He had mild degenerative stenosis at L3-L4 and L5-S1.  The Veteran's complaints with respect to the left leg did not conform to the distribution of any particular peripheral nerve or nerve root.  Physical examination of the left lower extremity demonstrated normal muscle mass, tone, and strength.  Primary sensation was impaired in a diffuse distribution.  Ankle jerk and knee jerk were 2+.  There were no abnormalities in the right lower, right upper, and left upper extremities.  Impression was chronic low back pain secondary to his age-related degenerative osteoarthritis of the lumbar spine.  There was no evidence of radiculopathy or neuropathy.  

VA medical records include a May 2008 complaint of low back pain with radiation to the left leg.  He had a total hip replacement in March 2009.  

During his May 2009 Board hearing, the Veteran testified that he used a TENS unit and stated that his back has limited him from bending, sports, lifting, and cutting grass.  He further testified that his wife helped him dress.  He rated his pain as a 7/10.  

The Veteran was accorded a C&P neural disorder examination in October 2009.  During the examination the Veteran reported tingling of both feet and stated that it felt like he was walking on fire.  He denied having diabetes mellitus.  He further reported that his low back pain woke him up at night and stated that he had tried pain medicine, and epidural injections.  Physical examination revealed the Veteran walked with a limp and favored the left lower extremity with the examiner noting that it was more in connection with his left hip replacement.  Deep tendon reflexes were 2+ in both knees and both ankles.  He had a normal sensory examination and the examiner found his strength normal.  The Veteran could not accept full force with the left leg because of the knee pain and hip pain.  The impression was lumbosacral spondylosis with no signs of radiculopathy.  

The Veteran was accorded another C&P spine examination in November 2009.  During the examination the Veteran reported that his hip pain has significantly improved since his recent surgery.  He also stated that he has significant low back pain all day estimated as 8/10 in intensity with radiation of the pain down to the bilateral lower extremities.  There have been no incapacitating episodes over the last 12 months in which a physician prescribed bed rest.  The Veteran reported that weather change was an aggravating factor.  He had total hip replacement in March 2009.  He stated he had epidural injections and physical therapy with mild improvement in his symptoms.  He reported that he mainly retired due to his back condition but left his job after his hip surgery.  He denied that his activities of daily living are affected and denied flare-ups.  He used a cane to aid in ambulation.  

Physical examination revealed flexion to 55 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally.  He exhibited pain throughout and his range of motion was not additionally limited from repetitive use.  There was no spasm although he had diffuse tenderness to palpation of the lumbar spine with negative straight leg raises bilaterally.  He had 5/5 strength in his bilateral upper extremities and 4/5 strength in his bilateral lower extremities.  He had normal symmetric deep tendon reflexes and normal sensation with a slightly antalgic gait.  

An MRI of the lumbar spine revealed degenerative disc disease at L3, S1 with central canal stenosis and neuroforaminal stenosis with the neuroforaminal stenosis greater on the right.  The diagnoses were severe degenerative disc disease of the lumbar spine and severe degenerative joint disease of the left hip.  The examiner stated that it would be hard to say that any hip arthritis would facilitate a radiculopathy when the neurology expert found no evidence of radiculopathy or neuropathy.  

Analysis

The December 2006 examination revealed flexion to 75 degrees without pain and to 90 degrees with pain, at the time of the December 2007 examination flexion was to 40 degrees with pain throughout, and at the time of the November 2009 examination flexion was to 55 degrees with pain throughout.  However, there was no additional range of motion lost due to pain or upon repetitive use.  Accordingly, the Board does not find that a higher rating than 20 percent is warranted based on limitation of motion.  More specifically, flexion has never been shown to be less than 40 degrees, even taking into account pain on motion.  Moreover, although the Veteran reports that he experiences flare-ups, the examiners found that there was no additional limitation of motion on repetitive use, to include due to pain.  Accordingly, the Board finds that the current evaluation contemplates the level of functional impairment that is due to pain pursuant to 38 C.F.R. §§ 4.40, 4.45 (2010).  

Other criteria rate intervertebral disc syndrome either on the basis of incapacitating episodes or by combining chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Here, the Board finds that there is no evidence of incapacitating episodes that have been shown to require periods of bed rest prescribed and treated by a physician.  Thus, the Veteran's low back disability may be assessed at 20 percent based on limitation of motion.  

While a higher rating would be permitted for ankylosis of the lumbar spine, ankylosis of the entire thoracolumbar spine is not shown by the evidence as he does have the ability to flex, extend, laterally bend, and laterally rotate and as the medical evidence does not show the presence of ankylosis.  

Although the December 2007 VA examination indicated evidence of radiculopathy in the left leg that the examiner opined associated with the Veteran's severe asymmetric hip arthritis, subsequent VA examinations dated in January 2008, October 2009 and November 2009 did not show that the Veteran has radiculopathy or a bladder or bowel impairment.  In this regard, the Board finds most probative the January 2008 and October 2009 neurological examination reports.  These examinations were directed at determining whether there was an associated neurological impairment and if so the severity thereof.  Both examiners conducted neurological examinations and determined that radiculopathy was not present.   These examination reports outweigh the finding made by the December 2007 spine examiner that there was radiculopathy.  Therefore, a separate evaluation is not warranted.  

Finally, as previously noted, the Board notes since arthritis is also rated based on loss of motion of the involved joint, the criteria pertaining to arthritis would not provide any basis for a higher rating for the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has considered whether staged ratings are warranted based on distinct facts showing changes in the severity of the disability during the period of time covered by the claim.  However, the Board finds that, in accordance with the discussion above, at no point in time covered by this appeal does the evidence show that a higher rating is warranted.  Accordingly, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court of Appeals for Veterans Claims clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  Although the Veteran reported that he had difficulty performing at his job due to the service-connected disability, the Board finds that the Veteran's signs and symptoms fit within the rating criteria as was discussed above.  Moreover, there is no showing that the rating criteria are inadequate.  While the Veteran's service-connected disability does cause impairment in chores, exercise, and work, the assignment of a 20 percent contemplates that there is commensurate functional impairment.  Accordingly, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In summary, for all of the foregoing reasons, the Board finds that a preponderance of the evidence is against entitlement to a rating in excess of 20 percent for residuals of low back strain with degenerative changes and degenerative disc disease of the lumbar spine.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In this case, the RO provided a letter which satisfies these criteria in December 2006.

In July 2009, the Board remanded the case for further development.  As previously discussed above, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA records were obtained and associated with the Veteran's file and the Veteran was accorded additional VA medical examinations.  The examinations were adequate as they were based on a physical examination and as sufficient information was provided to allow the Board to make an informed determination.  

The Board further finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs and VA medical records have been obtained and associated with the claims file.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Taking all of the above into consideration, the Board concludes that VA has satisfied both duties to notify and assist.  Accordingly, the Board concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard, 4 Vet. App. 384.


ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of low back strain with degenerative changes and degenerative disc disease of the lumbar spine is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


